                                                                                           1   ANTHONY L. MARTIN, ESQ.
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA, ESQ.
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   3800 Howard Hughes Parkway
                                                                                               Suite 1500
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7
                                                                                               Fax: 702.369.6888
                                                                                           8   Attorneys for Defendants Eldorado Resorts Corporation and
                                                                                               Michael Marrs
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                 FOR THE DISTRICT OF NEVADA
                                                                                          11
                                                                                               GAIL BARNES,                                         Case No.: 2:15-cv-01026-RFB-BNW
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                     Plaintiff,
                                                                                          13   vs.                                                     STIPULATION AND ORDER FOR
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                                                        DISMISSAL WITH PREJUDICE
                                                                                          14   ELDORADO RESORTS CORPORATION, a
                                                                                               Florida Corporation; MICHAEL MARRS;
                                                                                          15   BRUCE POLANSKY; KRISTEN BECK;
                                                                                          16   DOMINIC TALEGHANI; JAMES GRIMES;
                                                                                               and DOES 1-50, inclusive,
                                                                                          17
                                                                                                                     Defendants.
                                                                                          18
                                                                                          19
                                                                                                      Plaintiff Gail Barnes (“Plaintiff’) and Defendants Eldorado Resorts Corporation, Michael
                                                                                          20
                                                                                                                                                               1
                                                                                               Marrs, Kristen Hayde, and Dominic Taleghani (“Defendants”) , by and through their undersigned
                                                                                          21
                                                                                               counsel, hereby stipulate that all claims Plaintiff had, or may have had, against Defendants that are
                                                                                          22

                                                                                          23   //

                                                                                          24   //
                                                                                          25

                                                                                          26   1
                                                                                                 Individual Defendants Bruce Polansky and James Grimes were voluntarily dismissed by Plaintiff. (ECF
                                                                                          27   No. 25.) With the exception of Individual Defendant Michael Marrs, the remaining Individual Defendants
                                                                                               were dismissed on May 31, 2016 (see Transcript of Motion Hearing).
                                                                                          28
                                                                                           1   contained herein, reasonably related to, or could have been brought in the above-captioned action,

                                                                                           2   are hereby dismissed with prejudice in their entirety.
                                                                                           3
                                                                                                      Each party to bear their own fees and costs.
                                                                                           4
                                                                                                      Dated this 10th day of July, 2019.
                                                                                           5
                                                                                               WATKINS & LETOFSKY, LLP                       OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                           6                                                 STEWART, P.C.
                                                                                           7

                                                                                           8   /s/    Eran S. Forster                         /s/    Jill Garcia
                                                                                               Daniel R. Watkins                             Anthony L. Martin
                                                                                           9   Eran S. Forster                               Jill Garcia
                                                                                               8215 South Eastern Avenue                     3800 Howard Hughes Parkway
                                                                                          10   Suite 265                                     Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Las Vegas, NV 89123                           Las Vegas, NV 89169
                                                                                          11
                                                                                               Attorneys for Plaintiff Gail Barnes           Attorneys for Defendants Eldorado Resorts
                                                                                          12                                                 Corporation and Michael Marrs
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                 ORDER
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14          IT IS SO ORDERED.
                                                                                          15                                               ________________________________
                                                                                          16                                               RICHARD F. BOULWARE, II
                                                                                                                                           UNITED
                                                                                                                                             UNITEDSTATES  DISTRICTCOURT
                                                                                                                                                    STATES DISTRICT JUDGEJUDGE
                                                                                          17
                                                                                                                                           DATED this
                                                                                          18                                                 DATED
                                                                                          19
                                                                                                                                                                                         39188781.1
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                 2
